Citation Nr: 1603615	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  09-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than March 19, 2007, for the grant of service connection for tinnitus.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

4.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities.

5.  Entitlement to service connection for cervical radiculopathy (claimed as bilateral upper extremity impairment and arm pain, numbness, and tingling), to include as secondary to the service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, and the service-connected residuals of a left shoulder dislocation.

6.  Entitlement to an increased rating for lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, currently evaluated as 60 percent disabling.


REPRESENTATION

Veteran represented by:	George T. Sink, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to October 1991.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from June 2007, March 2008, April 2009, and August 2010 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at the local RO via videoconference.  A copy of the hearing transcript has been associated with the claims file.

Following the most recent readjudication of this appeal in the May 2013 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file.  However, the Veteran and his representative waived the Veteran's right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in statements dated in August 2015.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of:  (1) entitlement to service connection for cervical radiculopathy (claimed as bilateral upper extremity impairment and arm pain, numbness, and tingling), to include as secondary to the service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, and the service-connected residuals of a left shoulder dislocation; and, (2) entitlement to an increased rating for lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, currently evaluated as 60 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied service connection for bilateral hearing loss.

2.  The evidence received subsequent to the January 2003 rating decision does not raise a reasonable possibility of substantiating the bilateral hearing loss claim.

3.  The Veteran separated from the active military service in October 1991; he did not raise a claim of entitlement to service connection for tinnitus within one year of discharge.

4.  In June 2002, the Veteran first raised a claim of entitlement to service connection for tinnitus, and an unappealed January 2003 rating decision denied that claim.  The Veteran was notified of this decision on January 24, 2003.

5.  The RO in January 2003 considered the correct facts, as they were known at the time, and appropriately applied the law as then in effect.

6.  In correspondence received on March 19, 2007, the Veteran requested that his claim of entitlement to service connection for tinnitus be reopened.

7.  In an April 2009 rating decision, service connection for tinnitus was granted, retroactively effective from March 19, 2007.

8.  No communication or medical record following January 24, 2003, and prior to March 19, 2007, may be interpreted as an informal claim of entitlement to service connection for tinnitus.

9.  The Veteran's tinnitus has been assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

10.  With resolution of reasonable doubt in favor of the Veteran, his service-connected disabilities are shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The RO's January 2003 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).
2.  New and material evidence has not been received to reopen the Veteran's claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective date prior to March 19, 2007, for the award of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

4.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for the Veteran's tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.87, Diagnostic Code (DC) 6260 (2015).

5.  The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Regarding the tinnitus initial rating claim, the Board finds that no further action is necessary pursuant to The Veterans Claims Assistance Act of 2000 (VCAA).  As described below, the facts in this case are not in dispute and the Veteran's appeal must be dismissed as a matter of law.  Regarding the TDIU claim, as described below, the Board is granting this claim.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action pertaining to the initial rating tinnitus and TDIU claims is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  

Regarding the remaining claims, under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The earlier effective date appeal arises from the Veteran's disagreement with the effective date assigned following the grant of service connection for tinnitus.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice letters, provided in April 2007, August 2007, and September 2007 before the grant of service connection for tinnitus in April 2009, were legally sufficient, VA's duty to notify in the earlier effective date appeal is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

Regarding the new and material evidence claim, the Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in April 2007, August 2007, September 2007, and June 2008 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claim.  

Additionally in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Here, the April 2007 and August 2007 letters from the AOJ set forth the elements of a service connection claim and included the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the Veteran's case.  

For all of these reasons, the Board concludes that the earlier effective date and new and material evidence claims may be adjudicated without a remand for further notification.

VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues have been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  

A VA medical opinion is unnecessary for the earlier effective date claim due to the nature of the claim.  

Regarding the new and material evidence claim, the Board notes that an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

There is, however, an exception when, as here, there is a petition to reopen a previously denied, unappealed claim.  According to 38 C.F.R. § 3.159(c)(4)(iii), there is no obligation to provide an examination for a medical nexus opinion unless and until there is new and material evidence to reopen the previously denied, unappealed claim.  Here, there is no such new and material evidence concerning the claim for service connection for bilateral hearing loss, so no requirement to schedule a VA examination for a medical nexus opinion.

Furthermore, the Veteran was afforded a Board hearing in September 2015.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the VLJ specifically noted the issues as shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited private attorney.  The VLJ and representative asked the Veteran questions regarding the elements of the claims that were lacking to substantiate the claims for benefits.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  New and Material Evidence 

The Veteran seeks to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  Although the RO determined in the June 2007 and March 2008 rating decisions that new and material evidence had not been submitted to reopen the claim, the RO's decision concerning this is not binding on the Board.  The Board, too, must first decide whether new and material evidence has been received to reopen the claim because this threshold preliminary determination in turn affects the Board's jurisdiction to adjudicate the claim on its underlying merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  If there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)) and VAOPGCPREC 05-92 (March 4, 1992).

To establish service connection, the record must contain:  (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In a January 2003 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran was advised of his appellate rights in a letter dated that same month.  He was informed that the records did not show that he currently had a bilateral hearing loss diagnosis under VA regulations.  38 C.F.R. § 3.385.  He was informed that no further action would be taken on his claim until he submitted such evidence.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Generally, a claim, which has been denied in a Board decision or in an unappealed rating decision, may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to the rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review the evidence received since the last final decision in order to determine whether the claim may be reopened.  The January 2003 rating decision represents the last disallowance of the claim.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For the limited purpose of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that the "presumption of credibility" doctrine continues to be binding precedent); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In March 2004 and April 2006, the Veteran filed claims to reopen his previously denied claim for service connection for bilateral hearing loss.  The following pieces of evidence have been added to the record since the January 2003 denial:  Web articles regarding fighter jets submitted by the Veteran; VA treatment records; VA examinations; a Board hearing transcript, and lay statements.  This evidence is new because it has not previously been submitted.  

However, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the claim.  The Veteran's claim was previously denied because the records did not show that he currently had a bilateral hearing loss diagnosis under VA regulations.  38 C.F.R. § 3.385.  A review of the medical evidence reveals the Veteran still does not have a current diagnosis of bilateral hearing loss.  Specifically, at VA audiological examinations dated in March 2009, April 2010, and May 2013 and in VA treatment records, the Veteran's hearing was found to be normal in both ears.  At the Board hearing, the Veteran did not argue that his hearing had worsened since those VA examinations.  Thus, although new, this evidence is not material to the Veteran's claim.

The submission of the new medical evidence does not trigger VA's duty to assist were the claim reopened.  The concurring opinion in the Shade decision specifically pointed out that if the evidence supporting the claim is insufficient to trigger the duty to assist when the old and new evidence is considered together, then the new and material standard has not been met and the claim should not be reopened.  Shade, 24 Vet. App. at 123.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  Id. at 123-24.  Here, the new medical evidence, to include three VA examinations, does not establish that the Veteran has a current diagnosis of bilateral hearing loss.  As such, the Board finds that the additional medical evidence does not raise a reasonable possibility of substantiating the claim.  Likewise, the Veteran's testimony at the Board hearing and his lay statements submitted during the course of the appeal did not offer any additional material information or any substantive argument not previously considered by the RO in the January 2003 rating decision.  The Veteran's general assertions that he currently has bilateral hearing loss that is the result of his active military service were previously considered.  Thus, the Board finds the Veteran's lay statements are cumulative and redundant and do not raise a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran has sufficient hearing loss in his ears to be considered a disability under VA regulations) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical evidence of record documents that the Veteran does not currently have bilateral hearing loss.  The VA examiners considered the Veteran's lay assertions, but ultimately found that the Veteran does not currently have bilateral hearing loss.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

In short, the evidence received since the January 2003 rating decisions does not raise a reasonable possibility of substantiating the claim.  None of the new evidence received shows a diagnosis of bilateral hearing loss under 38 C.F.R. § 3.385.  For all of these reasons, the Veteran's request to reopen his claim of entitlement to service connection for bilateral hearing loss is denied.

III.  Earlier Effective Date Claim

An April 2009 rating decision granted entitlement to service connection for tinnitus, retroactively effective from March 19, 2007.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).
In the present case, the Veteran separated from the active service in October 1991.  It is not in dispute that he failed to submit a claim of entitlement to service connection for tinnitus within one year from his discharge.  Therefore, assignment of an effective date back to the day following discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for tinnitus in June 2002.  That claim was denied by the RO in a January 2003 rating decision.  The Veteran was notified of this rating decision on January 24, 2003.  The Veteran never perfected the appeal.  Lay and medical evidence was submitted within one year of the January 2003 rating decision; however, this evidence does not mention tinnitus or its associated symptoms (i.e., ringing or buzzing).  As such, this evidence does not indicate that the Veteran was appealing the January 2003 rating decision, and the January 2003 rating action is final.  See 38 U.S.C.A. § 7105.  The effect of this finality is to preclude an award of an effective date prior that denial.

Based on the foregoing, any effective date awarded in the present case must follow January 24, 2003.  Moreover, as previously noted, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for tinnitus on March 19, 2007.  Thus, that date serves as the date of claim.  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the March 19, 2007, date selected by the RO is the earliest possible effective date.  The reason for this is that if the entitlement arose prior to March 19, 2007, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  Any evidence showing that the entitlement occurred after March 19, 2007, would not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record after the last final rating decision in January 2003, but prior to March 19, 2007, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2015).

After reviewing the record, the Board concludes that there are no testimonial documents submitted between January 24, 2003, and March 19, 2007, indicating an intent to reopen a claim of entitlement to service connection for tinnitus.  The Board notes that the Veteran filed claims dated in March 2004 and April 2006 to reopen his previously denied claim of entitlement to service connection for bilateral hearing loss.  However, these claims do not mention tinnitus or symptoms associated with tinnitus (i.e., ringing or buzzing).  Therefore, the Board finds that these statements cannot be construed as informal claims of entitlement to service connection for tinnitus. 

It is further noted that, under 38 C.F.R. § 3.157 (2015), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that his claim, be it formal or informal, of entitlement to service connection for tinnitus was filed earlier than March 19, 2007.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

The Board appreciates the Veteran's lay statements, in which he maintains he is entitled to an effective date earlier than March 19, 2007, for his service-connected tinnitus. The Board does not disagree with the Veteran's contention that he originally filed a claim of service connection for tinnitus in June 2002.  The Board finds, however, that this claim of service connection was denied in January 2003, and it became final.  As such, the earliest effective date possible for the Veteran's claim to reopen for service connection for tinnitus is March 19, 2007.
In sum, the presently assigned effective date of March 19, 2007, is appropriate and there is no basis for an award of service connection for tinnitus prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Initial Rating Tinnitus Claim

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the rating decision that granted him service connection for his tinnitus.  As such, the Veteran appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is presently assigned a 10 percent rating for his tinnitus under Diagnostic Code 6260.  Diagnostic Code 6260 provides a maximum rating of 10 percent for recurrent tinnitus.  As such, the Veteran is currently in receipt of the maximum disability evaluation available for this disability under Diagnostic Code 6260.  

In summary, there is no legal entitlement to an initial rating in excess of 10 percent for tinnitus.  The Board has carefully reviewed the rating schedule and finds no other diagnostic code that would provide a basis to grant a higher evaluation for this disability.  In essence, the Veteran currently has the highest possible schedular rating provided for tinnitus.  Thus, the Board has no alternative but to deny the claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim must be denied due to an absence of legal entitlement).  Consequently, a rating in excess of 10 percent for tinnitus, on a schedular basis, is not warranted.  

V.  TDIU Claim

The Veteran contends that he is unemployable due to his service-connected disabilities.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 
Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a total disability rating based upon individual unemployability neither his or her nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

In this case, service connection is in effect for the following disabilities:  lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, rated as 60 percent disabling; residuals of left shoulder dislocation, rated as 20 percent disabling; and, bilateral tinnitus, rated as 10 percent disabling.  As such, the Veteran's combined disability evaluation is 70 percent.  The Veteran filed his TDIU claim in December 2009.  Accordingly, since filing his claim, the Veteran has met the percentage requirements of 38 C.F.R. § 4.16.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.

Initially, the Board notes that the Veteran is currently unemployed and has been since December 2009.  The Veteran's former employer submitted a statement in November 2009, indicating that the Veteran was terminated from the U.S. Postal Service due to his "continued unscheduled absences."  At his Board hearing, the Veteran testified that he previously worked at the U.S. Postal Service.  The Veteran testified that he only had a high school education.  The Veteran stated that he was terminated from the U.S. Postal Service due to attendance problems, as the Veteran kept having to miss work due to his back and left shoulder pain.  In a July 2013 statement, the Veteran reported that he attempted to go back to school but could not sit for the classes due to his pain after prolonged sitting.  In the December 2009 VA 21-8940 Form, the Veteran contends that he is unemployable due to his service-connected back and left shoulder.  In the August 2015 vocational assessment described below, the Veteran stated that he previously worked at the U.S. Postal Service as a mail carrier.  The Veteran stated that he was terminated by the U.S. Postal Service due to excessive absenteeism and an inability to meet the physical requirements of the job.  

The medical evidence supports the Veteran's contentions.  

Specifically, a VA examination was conducted in May 2013.  The VA examiner examined the Veteran and reviewed his claims file.  The examiner determined that the Veteran's left shoulder impacted his ability to work by limiting his overhead activity and his ability to reach for objects over his head.  The examiner found that the Veteran's lumbar spine disability impacted his ability to work by limiting his ability to bend, stoop, lift heavy objects, or repetitive motion.   The examiner then concluded that the Veteran's lumbar spine disability would limit his physical activities that required repetitive or heavy lifting, as well as prolonged or repetitive flexion of the back, such as bending or stooping.  The VA examiner indicated that other activities, including sedentary forms of employment, should not be significantly limited by the Veteran's service-connected disabilities.

A vocational assessment was conducted by a vocational rehabilitation consultant in August 2015.  The consultant reviewed the Veteran's claims file and examined the Veteran.  The consultant noted that the permanency of the Veteran's chronic functional difficulties and chronic pain resultant of his service-connected chronic low back and left shoulder disabilities with frequent spontaneous dislocations rendered him unable to work for significant periods of time from 2007 through 2009 for which he was subsequently terminated from his employment.  The examiner noted that, according to the Veteran's employment information reports contained in the claims file, the Veteran loss approximately 1000 hours of work from 2007 to 2009.  The consultant determined that the Veteran is vocationally disabled and has been unable to perform any type of substantial gainful occupation within the general labor market since 2007.  Thus, the consultant opined that the Veteran should be considered to be entitled to a 100 percent rating for TDIU.  The consultant based this medical opinion upon the amount of time that the Veteran reportedly missed from work due to ongoing symptoms and functional deficits resultant of his service-connected  low back and left shoulder conditions.  The consultant stated that the U.S. Postal Service is a government agency and, as such, generally provides more lenient absence and sick time polices and medical and health benefits and job accommodations for impaired employees than those allotted by non-governmental companies with the general labor market.  The consultant concluded by saying that the medical opinion was expressed within a reasonable degree of professional certainty based on the information presently available.

The Board finds the VA and private medical opinions to be competent and credible evidence, and the opinions are supported by the Veteran's lay statements and the VA treatment records.  The Veteran's work experience and education is related to a Postal Worker, and the medical opinions support that the Veteran is unable to be employed in this occupation due to his service-connected disabilities.  

The Board notes that the May 2013 VA examiner found that the Veteran's service-connected disabilities would not prevent sedentary employment.  However, the Veteran's work experience and education is related to a mail carrier with the U.S. Postal Service, which is not a sedentary position.  Further, the Veteran testified at his Board hearing that he only had a high school diploma, which does not qualify the Veteran to obtain and maintain substantially gainful employment in a sedentary position, especially when his prior work experience is in a non-sedentary position (i.e., mail carrier).  Further, the May 2013 VA examiner did not address the Veteran's service-connected tinnitus, and did not address the total combined effect of all the service-connected disabilities on the Veteran's employability.  The VA examiner also did not consider or review the more recent August 2015 vocational assessment.  Thus, the Board finds the August 2015 private medical opinion to be more probative, as the opinion considered the most recent and current severity of all the Veteran's service-connected disabilities and considered the Veteran's prior occupation and education in the assessment.  The August 2015 private medical opinion is also supported by the May 2013 VA examination, which does document that the Veteran would experience limitations in a physical position, such as his prior mail carrier position.

Accordingly, in light of the favorable VA and private medical opinions and the lack of contrary competent evidence, reasonable doubt is resolved in favor of the Veteran at this time.  Thus, the Board finds that the Veteran's service-connected disabilities preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences at this time.  Thus, entitlement to TDIU is warranted. 


ORDER

New and material evidence has not been received to reopen the claim for service connection for bilateral hearing loss, and the appeal is denied.

The claim of entitlement to an effective date earlier than March 19, 2007, for the grant of service connection for tinnitus is denied.

The claim of entitlement to an initial disability rating in excess of 10 percent for tinnitus is denied.

The claim of entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   


Cervical Radiculopathy Claim

During the course of this appeal, the Veteran was diagnosed with cervical radiculopathy in August 2009 by the VA Medical Center (VAMC).  The Veteran asserts that his current cervical radiculopathy is due to or aggravated by his service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, and/or his service-connected residuals of a left shoulder dislocation.  38 C.F.R. § 3.310 (2015).  To date, the Veteran has not been afforded a VA examination and medical opinion addressing the etiology of his currently diagnosed cervical radiculopathy, to include determining whether the cervical radiculopathy is caused or aggravated by a service-connected disability.  Upon remand, a VA examination and medical opinion must be provided.    McLendon, 20 Vet. App. at 86.

Lumbar Spine Claim

Initially, the Veteran last was afforded a VA spine examination to determine the severity of the service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, in May 2013.  This VA examination is now almost three years old.  Since that examination, the Veteran testified at his September 2015 Board hearing that his service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, had worsened, to include radiculopathy in both legs now.  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Thus, the Board finds that updated VA spine and neurological examinations are necessary to assess the current severity of the service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Additionally, the most recent outpatient treatment records from the VAMC in Columbia, South Carolina, to include the VA Community-Based Outpatient Clinic (CBOC) from Florence, South Carolina, are dated from August 2013.  On remand, all pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

The Veteran is hereby notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the Columbia, South Carolina, VAMC, to include the Florence, South Carolina, VA CBOC, since August 2013 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  Schedule the Veteran for a VA examination to determine the etiology of his currently diagnosed cervical radiculopathy.  The claims file and a copy of this remand must be provided to the examiner for review.


The VA examiner is requested to address the following:

a) Is it at least as likely as not that the Veteran's current cervical radiculopathy had its onset in or is otherwise related to the Veteran's active military service?

b) Is it at least as likely as not that the Veteran's currently diagnosed cervical radiculopathy was caused by his service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5? 

c) Is it at least as likely as not that the Veteran's currently diagnosed cervical radiculopathy was aggravated (permanently worsened beyond the normal progression) by his service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5?

d) Is it at least as likely as not that the Veteran's currently diagnosed cervical radiculopathy was caused by his service-connected residuals of a left shoulder dislocation? 

e) Is it at least as likely as not that the Veteran's currently diagnosed cervical radiculopathy was aggravated (permanently worsened beyond the normal progression) by his service-connected residuals of a left shoulder dislocation?

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  Schedule the Veteran for a VA neurological examination to determine the current severity of his service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and any clinical neurological manifestations of the service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, should be reported in detail.  If neurological manifestations are present, the VA examiner must identify the specific nerve(s) affected and the severity (mild, moderate, moderately severe, or severe).  The examiner must also identify if the paralysis is incomplete or complete.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, to include ranges of motion of the lumbar spine, and all clinical manifestations of the service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5, should be reported in detail.  

Specifically, the VA examiner is asked to determine whether the Veteran's service-connected lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5 is manifested by ankylosis.  The examiner should consider whether any of the DeLuca factors are present and, if so, whether, and to what extent (in terms of lost range of motion in degrees) these factors may be present and/or result in additional functional impairment on repeated use or during flare-ups of the lumbosacral strain, traumatic arthritis with right lumbosacral radiculopathy, L4-L5.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


